Citation Nr: 1608878	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  12-30 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1969 to May 1970 and from September 1970 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

The Veteran appeared at a videoconference hearing at the RO before undersigned Veterans Law Judge in January 2016.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran currently has tinnitus.
 
2.  The Veteran was exposed to acoustic trauma during service.

3.  The Veteran's tinnitus is related to the acoustic trauma in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).




	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  In this case, because the Board is granting the full benefit (service connection) sought on appeal, the claim is substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Here, tinnitus is considered a chronic disease for the purpose of applying 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim for service connection for tinnitus.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as ringing in the ears and loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).

The Veteran maintains that he had exposure to aircraft and helicopter noise as an aviation electronics technician.  He has indicated that he was exposed to all types of aircraft noise when performing his duties as an aviation electronics technician, and, that while in Alaska, his living quarters were right next to the airfield, resulting in constant exposure to aircraft noise.  The Veteran's military occupational specialty is listed as an Aviation technician.  Based upon the above, noise exposure is conceded.  The Board further observes that service connection is currently in effect for bilateral sensorineural hearing loss based upon the in-service acoustic trauma.  

In support of his claim, the Veteran submitted an August 2009 opinion from his private physician, A. G., Ph.D., D.O., who indicated that a review of the Veteran's military history revealed that he was employed as an aviation maintenance technician exposed persistently to very high levels of aircraft and ground equipment noise.  He further noted that the Veteran was exposed to extremely cold and hazardous weather conditions while stationed in the Antarctic.  He reported that the Veteran approached him historically with complaints of diminished hearing bilaterally, vertigo, and tinnitus.  Dr. G. stated that it was his opinion that the Veteran's auditory and related conditions were as likely as not due to acoustic trauma received during his tenure of military service.

In conjunction with his claim, the Veteran was afforded a VA examination in January 2010.  At the time of the examination, the examiner noted that while on active duty Navy, Navy Reserves, and Coast Guard Reserves, the Veteran had exposure to aircrafts and helicopters as an aviation electronics technician.  It was further observed that while in the U S Coast Guard Reserves, the Veteran had other exposures to small boats and cutters.  The examiner also noted that the Veteran reported that during 1969-1970, he was in aviation electronics school, and that during the reserves, he had standard active reserve duties one week a month.  The Veteran was also observed to have had civil occupations of an aircraft mechanic from 1972 to 1977 and a commercial airline pilot from 1977-2004.

Following examination of the Veteran, the examiner stated that the Veteran's tinnitus was not a symptom of his hearing loss.  The examiner further opined that it was at least as likely as not (50/50 probability) that the tinnitus was secondary to the vestibular neuritis.  In support of his claim, the examiner noted a 2005 private ENT report noting tinnitus after viral illness, and the Veteran's reports of noticing the tinnitus in 2004 when he was diagnosed with vestibular neuritis.

In a March 2010 report, the Veteran's private physician, R. B., M.D., an otolaryngologist, indicated that the Veteran's tinnitus, delayed onset, was caused by or a direct result of his military service.  He indicated that the primary cause was the acoustic trauma from active duty U.S. Navy service from 1969 to 1972.  

In August 2012, an additional VA opinion from a VA audiologist was obtained.  Following a review of the record, the examiner indicated that the Veteran's tinnitus was less likely than not a result of his in-service noise exposure.  She noted that additional records were available in the claims folder that were not previously available.  She further observed that the service records were silent for complaints of tinnitus and that the Veteran clearly reported tinnitus onset to be in 2004/2005 at the time of vertiginous symptoms and diagnosis and treatment for viral vestibular neuritis.

The Board finds that tinnitus was incurred in and is attributable to service.  The Veteran has provided credible evidence of in-service acoustic trauma, which is supported by the description of the duties which an aviation mechanic usually performs.  

As it relates to the question of a nexus between his current tinnitus and his period of service, the Board finds that the opinions of record are at least in equipoise.  The Veteran has submitted two opinions in support of his claim.  In his August 2009 report, Dr. G. indicated that the Veteran's tinnitus was as likely as not due to acoustic trauma received during his tenure of military service.  Dr. B. the Veteran's otolaryngologist, indicated that the Veteran's delayed-onset tinnitus was the result of his acoustic trauma in service.  As to the January 2010 VA examination report, the examiner, while indicating that the Veteran's tinnitus was not a symptom of hearing loss, also stated that it was at least as likely as not (50/50 probability) that the tinnitus was secondary to the vestibular neuritis.  This still leaves open the possibility of the Veteran's tinnitus being at least as likely as not related to his in-service acoustic trauma.  Moreover, while the August 2012 VA examiner indicated that the Veteran s tinnitus was less likely than not a result of his in-service noise exposure, she also stated that the Veteran's hearing loss was less likely than not related to his in-service period noise exposure; the Board observes that that service connection is currently in effect for hearing loss given the acoustic trauma exposure in service.  As such, the Board finds that the opinions are at least in equipoise as to whether the Veteran's current tinnitus is related to his period of service.  

In light of the evidence demonstrating a current diagnosis of tinnitus, that the Veteran had acoustic trauma in service and that medical opinions are equipoise as to whether the Veteran's current tinnitus is related to his period of service; reasonable doubt must be resolved in the Veteran's favor.  As such, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for tinnitus is granted. 



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


